           Case 1:19-cv-00945-RDM Document 131 Filed 07/17/20 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    NILAB RAHYAR TOLTON et al., on behalf of
    themselves and all others similarly situated,

                  Plaintiffs,

           v.                                             Civil Action No. 19-945 (RDM)

    JONES DAY, a General Partnership,

                 Defendant.


MOTION FOR EXTENSION OF TIME TO FILE AN OPPOSITION TO DEFENDANT’S
  MOTION FOR SUMMARY JUDGMENT ON COUNT IV (EQUAL PAY ACT) OF
             PLAINTIFFS’ THIRD AMENDED COMPLAINT

         In light of Defendant Jones Day’s July 13, 2020 filing of both its Opposition to Plaintiffs’

Amended Motion for Conditional Certification, Dkt. 124 (as amended, Dkt. 128) and its Motion

for Summary Judgment on Count IV (Equal Pay Act) of Plaintiffs’ Third Amended Complaint,

Dkt. 127 (as amended, Dkt. 129), Plaintiffs, by and through their undersigned counsel, respectfully

move this Court to extend Plaintiffs’ deadline to file their Opposition to Defendant’s Motion for

Summary Judgment until August 27, 2020.1

         In support of this Motion, Plaintiffs state as follows:

         1.     In the operative Third Amended Complaint, Plaintiffs assert claims of pay

discrimination in violation of the Equal Pay Act. See Dkt. 41, ¶¶ 403–12.

         2.     On July 29, 2019, Defendant filed its Rule 12(c) Motion requesting judgment on

the pleadings for, inter alia, all claims under the Equal Pay Act (“EPA”) and its state analogues.


1
  Plaintiffs sought Jones Day’s assent to the extension sought and understand that Jones Day
opposes this extension. Plaintiffs also asked Jones Day if Defendant would agree to any extension.
Jones Day has not responded to this query.
                                                   1
         Case 1:19-cv-00945-RDM Document 131 Filed 07/17/20 Page 2 of 5




Dkt. 37 at 1.

       3.       The Rule 12(c) Motion was fully briefed on October 31, 2019, Dkt. 61, and oral

arguments took place on December 16, 2019, see Dkt. 79.

       4.       On December 4, 2019, Plaintiffs filed their Motion for Conditional Certification,

Dkt. 65, arguing that all female associates at Jones Day are “similarly situated,” perform

“substantially equal work” as male associates, and are subject to a “common compensation

practice” that results in women being paid less than men. Dkt. 65-1 at 5–6.

       5.       On December 9, 2019, Defendant requested an extension of time to respond to

Plaintiffs’ Conditional Certification Motion. Dkt. 72.

       6.       Defendant’s motion for extension of time was granted on December 27, 2019.

Minute Order (Dec. 27, 2019). Specifically, the Court (1) ordered that Defendant respond to

Plaintiffs’ Conditional Certification Motion within thirty (30) days following the Court’s ruling on

the Rule 12(c) Motion; (2) extended equitable tolling of the EPA claims of putative members of

the collective until thirty (30) days following the Court’s ruling on the Rule 12(c) motion; and (3)

ordered that “should Plaintiffs wish to amend their motion for conditional certification, Dkt. [65],

they shall seek the Court’s leave to amend within one week of the issuance of Court’s opinion on

the” Rule 12(c) Motion. Id. Briefing on Plaintiffs’ Conditional Certification Motion was

consequently stayed.

       7.       On May 19, 2020, this Court entered an Order granting in part and denying in part

Defendant’s Rule 12(c) Motion. Dkt. 110. The Court granted Defendant’s motion as to the EPA

claims of Plaintiffs Tolton, Mazingo, and Stahl, and denied Defendant’s motion as to the EPA

claims of Plaintiffs Williams, Draper, and Henderson. Id. at 88. Plaintiffs initially had until May

26, 2020 to file any motion for leave to amend their Conditional Certification Motion. Defendant



                                                 2
         Case 1:19-cv-00945-RDM Document 131 Filed 07/17/20 Page 3 of 5




had until June 18, 2020 to respond to Plaintiffs’ Conditional Certification Motion.

       8.      On May 21, 2020, the Parties filed a Joint Motion for Extension of Time to File

Motion for Leave to Amend Motion for Conditional Certification of an Equal Pay Act Collective

Action and Authorization of Notice and Opposition. Dkt. 111. The Joint Motion requested that the

deadline for Plaintiffs to file any notice for leave to amend their Conditional Certification Motion

be reset to June 9, 2020 and the deadline for Defendant to respond be reset to July 13, 2020. The

Court issued a minute order that same day, May 21, 2020, granting the Parties’ Joint Motion and

resetting both deadlines.

       9.      Plaintiffs moved for leave to Amend their Conditional Certification Motion and

their Amended Motion on June 9, 2020. On July 13, 2020, Defendant simultaneously filed its

Opposition to Plaintiffs’ Amended Conditional Certification Motion and a Motion for Summary

Judgment on Count IV (Equal Pay Act) of the Third Amended Complaint. Together, those filings

include over 40 declarations and exhibits and a Statement of Uncontested Material Facts. The

deadline for Plaintiffs to file their Reply to Defendant’s Opposition to their Amended Motion for

Conditional Certification is July 20, 2020. The current deadline for Plaintiffs’ to file their

Opposition to Defendant’s Motion for Summary Judgment is July 27, 2020.

       10.     On July 14, 2020, this Court ordered that the Parties appear telephonically before

the Court on July 21, 2020 at 2:30 p.m. to discuss Defendant’s Motion for Summary Judgment and

Plaintiffs’ anticipated response.

       11.     Plaintiffs respectfully request that the Court extend their deadline to oppose

Defendant’s Motion for Summary Judgment on Count IV (Equal Pay Act) of the Third Amended

Complaint. Defendant filed its Motion for Summary Judgment on the same day as its Opposition

to Plaintiffs’ Amended Motion for Conditional Certification. Both of those filings are substantial



                                                 3
          Case 1:19-cv-00945-RDM Document 131 Filed 07/17/20 Page 4 of 5




and Plaintiffs have just one week to Reply to Defendant’s Opposition to the Amended Motion for

Conditional Certification. Furthermore, under the current schedule, Plaintiffs’ Opposition to

Defendant’s Motion for Summary Judgment is due just six days after the scheduled July 21 hearing

before this Court on the subject. Requiring Plaintiffs to respond on this timeline simply will not

allow for a full and fair resolution of the issues that are the subject of this motion.

       12.     Furthermore, the volume of data for Plaintiffs to parse in preparing their response

is large, even though the content to be reviewed is largely irrelevant. Defendants have produced at

least 2,212,234 pages of documents in this matter. (Dkt. 128-11, Chase Decl. ¶¶ 2-3). Of these

2,212,234 pages, 2,154,151 are Plaintiffs’ email boxes from the entirety of their tenure at Jones

Day. (Id.) Jones Day produced these documents without any review for relevance, instead foisting

that task onto Plaintiffs. (See id.) Because of the volume of largely irrelevant documents produced

to Plaintiffs, Plaintiffs require additional time to respond to Jones Day’s Summary Judgment

Motion.

       13.     Moreover, Plaintiffs anticipate receiving a data production from Defendant later

this month in compliance with the Court’s July 9 order. This data may reveal additional statistical

and anecdotal evidence relevant to Plaintiffs’ Equal Pay Act claims—evidence of additional

comparators or statistical evidence of disparities. Plaintiffs believe the Court would be best served

by allowing Plaintiffs to incorporate this information into their response to Jones Day’s Summary

Judgment Motion. Absent an extension, Plaintiffs would be forced to seek leave to supplement

their initial response, doubtless precipitating another round of briefing.

                                          CONCLUSION

       For the foregoing reasons, the Plaintiffs respectfully request that the Court grant their

Motion and order that Plaintiffs’ deadline to file their Opposition to Defendant’s Motion for



                                                   4
        Case 1:19-cv-00945-RDM Document 131 Filed 07/17/20 Page 5 of 5




Summary Judgment on Count IV (Equal Pay Act) of the Third Amended Complaint be extended

until August 27, 2020. A proposed order had been filed herewith.

Date: July 17, 2020                         Respectfully submitted,


                                             /s/ Russell L. Kornblith
                                            David W. Sanford (DC Bar No. 457933)
                                            Russell L. Kornblith*
                                            SANFORD HEISLER SHARP, LLP
                                            1350 Avenue of the Americas, 31st Floor
                                            New York, NY 10019
                                            Telephone: (646) 402-5650
                                            Facsimile: (646) 402-5651
                                            dsanford@sanfordheisler.com
                                            rkornblith@sanfordheisler.com

                                            Deborah K. Marcuse (DC Bar No. 995380)
                                            SANFORD HEISLER SHARP, LLP
                                            111 S. Calvert Street, Ste 1950
                                            Baltimore, MD 21202
                                            Telephone: (410) 834-7415
                                            Facsimile: (410) 834-7425
                                            dmarcuse@sanfordheisler.com

                                            Kate Mueting (DC Bar No. 988177)
                                            Paul Blankenstein (DC Bar No. 304931)
                                            SANFORD HEISLER SHARP, LLP
                                            700 Pennsylvania Ave SE, Suite 300
                                            Washington, DC 20003
                                            Telephone: (202) 499-5206
                                            kmueting@sanfordheisler.com
                                            pblankenstein@sanfordheisler.com

                                            *admitted pro hac vice

                                            Attorneys for Plaintiffs, the Proposed Classes,
                                            and the Proposed Collective




                                               5
